                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF DELAWARE

DALE KEVIN MCNEILL,                              )
                                                 )
              Plaintiff,                         )
                                                 )
       V.                                        ) Civ. Action No. 16-757-CFC
                                                 )
DONALD SNOW, et al.,                             )
                                                 )
              Defendants.                        )

                                          MEMORANDUM

I.     INTRODUCTION

       Plaintiff Dale Kevin McNeil! ("Plaintiff'), an inmate at the Howard R. Young

Correctional Institution in Wilmington, Delaware, commenced this civil rights action

pursuant to 42 U.S.C. § 1983 on August 29, 2016.

II.    BACKGROUND

       On September 9, 2019, Plaintiff filed his fourth (renewed) motion for injunctive

relief seeking medical care, unhappy that the Court had denied his third motion for

injunctive relief on August 5, 2019.          (See D.I. 64, 65, 66)   In the motion, Plaintiff also

references the Court's July 22, 2019 Order that granted a motion to strike Plaintiffs

response to Defendant's answer.          (See D.I. 61, 66) It seems, but is not clear, that

Plaintiff moves for reconsideration of the July 22, 2019 Order.

       Plaintiff once against refers to his medical conditions and contends that he is

refused medical treatment.        Plaintiff states that he was taken to the hospital on August

29, 2019, seen by a neurologist on August 31, 2019, and seen in the prison infirmary on

September 2, 2019.         (D.I. 66 at 2-4)
Ill.   MOTION FOR INJUNCTIVE RELEIF

        A party seeking a preliminary injunction must show:        (1) a likelihood of success

on the merits; (2) that it will suffer irreparable harm if the injunction is denied; (3) that

granting preliminary relief will not result in even greater harm to the nonmoving party;

and (4) that the public interest favors such relief.   Kos Pharmaceuticals, Inc. v. Andrx

Corp., 369 F.3d 700, 708 (3d Cir. 2004) (citation omitted).       "Preliminary injunctive relief

is 'an extraordinary remedy' and 'should be granted only in limited circumstances."'            Id.

(citations omitted).    Because of the intractable problems of prison administration, a

request for injunctive relief in the prison context must be viewed with considerable

caution. Abraham       v. Danberg, 322 F. App'x 169, 170 (3d Cir. 2009) (citing Goff v.
Harper, 60 F.3d 518, 520 (8th Cir. 1995)).

       Plaintiff's motion will be denied for the same reasons as his second and third

motions for injunctive relief.   (See D.I. 39, 40, 64, 65)   As previously discussed by the

Court, Plaintiff's medical conditions are monitored, and he receives medical care.

Notably, in his most recent motion, Plaintiff refers to medical care and treatment he

recently received in August and September 2019.

       "[A] prisoner has no right to choose a specific form of medical treatment," so long

as the treatment provided is reasonable.       Harrison v. Barkley, 219 F.3d 132, 138-140

(2d Cir. 2000).   An inmate's claims against members of a prison medical department

are not viable under§ 1983 where the inmate receives continuing care, but believes

that more should be done by way of diagnosis and treatment and maintains that options

available to medical personnel were not pursued on the inmate's behalf.          Estelle v.


                                               2
Gamble, 429 U.S. 97, 107 (1976).          Finally, "mere disagreement as to the proper

medical treatment" is insufficient to state a constitutional violation.    See Spruill v. Gillis,

372 F.3d 218, 235 (3d Cir. 2004) (citations omitted).

        Given the record before the Court, Plaintiff has not demonstrated the likelihood of

success on the merits or that he will suffer irreparable harm if the motion is denied.         His

own statement indicates that he receives medical care, albeit not to his liking.

Therefore, injunctive relief is not appropriate.

IV.     MOTION FOR RECONSIDERATION

        The Court turns next to reconsideration of the July 22, 2019 order to the extent

that is what Plaintiff seeks.      The standard for obtaining relief under Rule 59(e) is

difficult for Plaintiff to meet.   The purpose of a motion for reconsideration is to "correct

manifest errors of law or fact or to present newly discovered evidence."        Max's Seafood

Cafe ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999).         "A proper

Rule 59(e) motion ... must rely on one of three grounds:         (1) an intervening change in

controlling law; (2) the availability of new evidence; or (3) the need to correct a clear

error of law or fact or to prevent manifest injustice."    Lazaridis v. Wehmer, 591 F.3d

666,669 (3d Cir. 2010) (citing N. River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d

1194, 1218 (3d Cir. 1995)).        A motion for reconsideration is not properly grounded on a

request that a court rethink a decision already made.        See Glendon Energy Co. v.

Borough of Glendon, 836 F. Supp. 1109, 1122 (E.D. Pa. 1993).

        Plaintiff's motion for reconsideration of the Court's July 22, 2019 Order will be

denied.    Plaintiff provides no reasons for reconsideration, and he has failed to


                                                 3
demonstrate any of the necessary grounds to warrant a reconsideration of the July 22,

2019 Order.

V.    CONCLUSION

      For the above reasons, the Court will deny Plaintiff's fourth motion for injunctive

relief and motion for reconsideration . (D.I. 66)

      An appropriate Order will be entered .




October 30, 2019
Wilmington, Delaware




                                             4
